TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00232-CV



       Steven B. Aubrey, Individually, and as Beneficiary of, on behalf of, and for the
                      benefit of the Aubrey Family Trust, Appellant

                                                   v.

       United Heritage Credit Union; Wilford P. Schroeder, Jr.; Betsy S. Aubrey,
    Individually and as Trustee and Income Beneficiary of the Aubrey Family Trust;
Richard B. Aubrey, Jr., Individually, and as Remainder Beneficiary of the Aubrey Family
   Trust; and Thomas A. Aubrey, Remainder Beneficiary of the Aubrey Family Trust,
                                        Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-15-003836, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Steven B. Aubrey filed a notice of appeal on April 4, 2016, from the

judgment “signed on January 20, 2016.” The clerk’s record reflects that the trial court signed an

order denying appellant’s motion to disqualify appellee Betsy S. Aubrey’s legal counsel on that date.

                On June 28, 2016, Betsy S. Aubrey filed a motion to dismiss this appeal for lack of

jurisdiction because the trial court’s order denying appellant’s motion to disqualify is not final or an

appealable interlocutory order. See Tex. Civ. Prac. & Rem. Code § 51.014 (authorizing specified

appeals from interlocutory orders); Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.

2001) (“A party may not appeal an interlocutory order unless authorized by statute.”). This Court

requested a response from appellant as to the motion to dismiss. Appellant filed a letter with this
Court, but he did not provide a basis for this Court’s jurisdiction over the interlocutory order denying

his motion to disqualify. Accordingly, we grant Betsy S. Aubrey’s motion to dismiss this appeal for

lack of jurisdiction.



                                                __________________________________________
                                                Melissa Goodwin, Justice
Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: July 12, 2016




                                                   2